Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-20-00608-CV

                                    IN RE CITY OF SAN ANTONIO

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: December 30, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 18, 2020, relator filed a petition for writ of mandamus. After considering

the petition and the record, this court concludes relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2020-CI-23536, styled RCI Entertainment (San Antonio) Inc., d/b/a XTC
Cabaret v. City of San Antonio, pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Mary
Lou Alvarez presiding.